8/3/2020                                                    Updates from the State Superintendent

           @MdPublicSchools
           @MSDE_Charter
           @MSDEnutrition
           @MSDE_TitleI
           @Maryland_CTE
           @md_digilearning
           @msdefinearts
           @MDFormative
           @MDLearningLinks
           @md_mathematics
           @#promisingprincipals
           @MD College App
           @MDPhysEd
           @MD_ProfLearning
           @MDSocialStudies
           @MdSpecialEd
           @MDTOY

    Instagram
           MSDE Instagram
           Maryland College Application Campaign (MCAC)
           School & Community Nutrition

    MSDE Videos
           MSDE Videos

    MSDE Bulletin
           MSDE Bulletins

    MSDE Logos and Templates
           MSDE Downloadable Logos and Templates
    Updates from the State Superintendent
    JULY 22, 2020 UPDATE
    Fall 2020 Reopening of Maryland Schools
    Remarks by Karen B. Salmon, Ph.D.

    Thank you, Governor Hogan. Good afternoon.

    From the beginning, even as we were suddenly closing school buildings to protect our students, teachers and
    communities, we have always been working toward the goal of safely reopening.

    As a lifelong educator, I know that every child is born with inherent greatness and that the “school” learning
    journey helps children fully realize that potential. What happens in school buildings is an essential part of our
    children’s development on so many levels: academic, social-emotional, and nutritional. These can never be fully
    replaced by a virtual environment.

    We want to get our students back to school as soon as possible for in-person instruction, and this should be the
www.marylandpublicschools.org/newsroom/Pages/COVID-19/Superintendent.aspx                                               2/12
8/3/2020                                                    Updates from the State Superintendent

    driving goal and the basis for all of our decisions. Public health experts, including the American Academy of
    Pediatrics, agree.

    However, the imminent safety and health of students and staff MUST, and always will be, the first priority.

    In May, through collaboration with local systems and stakeholders, we released our Maryland Together:
    Maryland’s Recovery Plan for Education, which follows the State’s overall recovery plan and the governor’s
    executive orders.

    Under our blueprint, local systems have until August 14 to develop and submit education recovery plans for
    review by the state board.

    Today, I want to update Marylanders about the protocols and guidelines we expect to institute going forward.

    In March, it was a public health imperative for the State to close all schools in the immediate emergency phase
    addressing the COVID-19 pandemic.

    Now, with the state firmly in recovery, local systems will have the flexibility to determine, in consultation with their
    local health officers, how they will open, and which groups of students and staff will be able to re-enter buildings.

    Continuing in Stage 2 of Recovery, just as schools could begin limited in-person summer instruction, schools can
    choose to reopen for in-person instruction in the fall.

    Depending on conditions in their locality, school systems may be more restrictive than the requirements outlined
    in the State Recovery Plan.

    Some systems have begun to lay out a path to begin the year all-virtual, and some plan to move forward with a
    ‘hybrid’ approach. Our job is to help systems succeed and keep staff and students safe, regardless of which path
    they choose.

    Within the framework of local control, the state will set a series of guardrails for school systems.

    First, all systems must follow CDC guidelines for schools, which stress the importance of handwashing, physical
    distancing, and cloth face coverings. Face coverings must be worn by all staff and students, particularly when
    physical distancing is not possible. We cannot stress this enough.

    Second, all school systems must adhere to protocols instituted by state health officials for addressing an
    outbreak. Remember that an outbreak is defined as at least one laboratory confirmed case of COVID-19.

    These protocols, which we are releasing today, stress several elements, including communication, and ensuring
    that a process is in place to notify the school community of a positive test and work with the local health
    department to activate contact tracing procedures.

    Schools should provide written notification to all identified contacts, and how long they should remain in
    quarantine.

    The school should follow instructions from the local health department for all matters regarding quarantine,
    exclusion and return to school for persons with a positive test for COVID-19 and those who had close contact.

www.marylandpublicschools.org/newsroom/Pages/COVID-19/Superintendent.aspx                                                      3/12
8/3/2020                                                    Updates from the State Superintendent



    Third, all school systems must meet a series of benchmarks before reopening, including:

           Incorporate equity as a component in the local recovery plan;
           Establish local education recovery stakeholder groups;
           Identify learning gaps and instructional placement of students;
           Follow and maintain curricular frameworks and MD College and Career Ready Standards;
           Adhere to components of IDEA, Section 504 of the Rehabilitation Act, and ADA;
           Adopt and follow health procedures outlined by the MSDE, MDH, and CDC, including cleaning and
           sanitization;
           Ensure safe transportation for all students;
           Develop a system for tracking attendance;
           And follow the Maryland Public Secondary Sports Athletic Association guidance for interscholastic
           athletics and activities.

    As we reimagine our schools this fall, we remain committed to building a system that will deliver education safely
    and effectively to each and every student with educational equity and educational justice as the cornerstones.

    This includes a special focus on special education, and emergency school meal programs to ensure that no child
    goes hungry, and addressing the persistent digital divide.

    I want to thank the governor for his commitment to ensuring that we maximize the use of federal funding to help
    those schools and students most affected by the COVID-19 pandemic.

    Specifically, these funds ensure that more students will have access to remote learning and the expansion of
    targeted tutoring initiatives for at-risk students.

    We know that long-standing gaps in educational opportunity and access have been further exposed and widened
    by the COVID-19 pandemic. Our goal with these resources is to give local school systems the support and
    flexibility to focus on and prioritize students most impacted during the crisis.

    As always, we will be resolute in our approach on equity – providing intense learning opportunities to those who
    need it most.

    To address the digital divide, $100 million is dedicated to equipping students with up-to-date devices and
    connectivity. Another $100 million is invested in tutoring and learning programs to address learning loss due to
    time away from direct instruction and teacher intervention.

    To enhance broadband access for Maryland students, $10 million is allocated to the Governor’s Office of Rural
    Broadband, which will construct a wireless education network in Western Maryland, Southern Maryland, and on
    the Eastern Shore. In total, the Governor has now committed $20 million in CARES Act funding to expand rural
    broadband and an additional $5 million for urban broadband.

    With the inclusion of $45 million from the Governor's Emergency Education Relief (GEER) Fund, we have
    committed a total of more than $255 million in CARES Act funding for education priorities. Part of the GEER
    funding includes a competitive grant opportunity, which is available on our web site under COVID resources.

    I fully appreciate the wide range of input we have received from our stakeholders, educators, parents and
    teachers. The reopening of schools is a deeply personal issue: I hear every day from those who passionately
www.marylandpublicschools.org/newsroom/Pages/COVID-19/Superintendent.aspx                                                4/12
8/3/2020                                                    Updates from the State Superintendent

    demand that schools be fully reopened, as well as those who are adamant in appeals for only virtual learning.

    In striking a balance and offering local flexibility, we offer an approach that we hope will lead to more in-person
    school time.

    What happens in the weeks ahead is largely dependent upon each of us – our actions and continued diligence to
    social distance, taking all necessary precautions to keep each other safe. It means wearing masks, washing
    hands, and being honest about health assessments, staying home and quarantining when necessary.

    Parents and guardians will be our strongest allies by conducting daily morning temperature checks and providing
    extra vigilance to help ensure that healthy children are boarding school buses and entering school buildings.

    As we experienced in the spring, parents will be left, at times, with the impossible task of coordinating work
    schedules with virtual learning.

    It has often been said that it takes a village, and again, we will need to be reliant on: family members, child care
    providers, youth centers, and other partners.

    I am confident that if we stay on our current track, we can and will return to normal operations in the coming year.

    Again, we will rely on every available resource to ensure that Maryland’s children have full access to the quality,
    effective and safe education they deserve.

    The task of educating every child in Maryland is as complex as the world they will face. It requires the combined
    efforts of parents, students, teachers, administrators, government, business and stakeholders.

    Together, we must support, protect, inspire, and empower.

    We are Maryland strong, and we will continue moving forward together.

    Thank you.


    Guidance for Use of Cloth Face Coverings in Schools
    July 21, 2020

    Response to a Laboratory Confirmed Case of COVID-19 and Persons with COVID-19-like Illness in
    Schools, Child Care Programs, and Youth Camps
    Updated July 21, 2020




    JULY 2, 2020 UPDATE
    Thank You: A Special Message to Maryland’s Teachers




www.marylandpublicschools.org/newsroom/Pages/COVID-19/Superintendent.aspx                                                  5/12
